        Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

ELCINDA PERSON, individually and               :
on behalf of others similarly situated,        : CIVIL ACTION FILE NO.
                                               :
       Plaintiff,                              :
                                               :
v.                                             : COMPLAINT – CLASS ACTION
                                               :
TRAINING SERVICES, INC. d/b/a                  :
AVIATION INSTITUTE OF                          : JURY TRIAL DEMANDED
MAINTENANCE,                                   :
                                               :
       Defendant.                              :
                                           /

                              Preliminary Statement

      1.     Plaintiff Elcinda Person (“Plaintiff”) brings this action to enforce the

consumer-privacy provisions of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, a federal statute enacted in 1991 in response to

widespread public outrage about the proliferation of automated and prerecorded

telephone calls, which, Congress found, were rightly regarded as in invasion of

privacy. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

      2.     The Plaintiff alleges that Training Services, Inc. d/b/a Aviation

Institute of Maintenance (“Aviation Institute”) made automated and pre-recorded

telemarketing calls to Plaintiff and other putative class members without their

consent.
        Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 2 of 17




      3.     This Complaint also relates to Defendant’s conduct making

telemarketing calls to individuals in the absence of any “do not call” policy or

training, as well as making such calls to individuals who previously indicated that

they no longer wanted to be contacted, and to otherwise obtain injunctive and

monetary relief for all persons injured by Defendant’s conduct.

      4.     The Plaintiff and putative class members never consented to receive

these calls. Because automated dialing campaigns generally place calls to hundreds

of thousands or even millions of potential customers en masse, the Plaintiff bring

this action on behalf of a proposed nationwide class of other persons who received

illegal robocalls from or on behalf of the Defendant.

      5.     A class action is the best means of obtaining redress for the

Defendant’s wide-scale illegal telemarketing and is consistent both with the private

right of action afforded by the TCPA and the fairness and efficiency goals of Rule

23 of the Federal Rules of Civil Procedure.

                                           Parties

      6.     Plaintiff Elcinda Person resides in this District.

      7.     Defendant Training Services, Inc. d/b/a Aviation Institute of

Maintenance is a Virginia corporation with a registered agent of Gerald Yagen,

4455 South Blvd., Suite 400 in Virginia Beach, VA 23452.


                                           2
        Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 3 of 17




                                Jurisdiction & Venue

      8.       The Court has federal question subject matter jurisdiction over these

TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

      9.       The Court has personal jurisdiction over the Defendant because they

engaged in nationwide telemarketing conduct, including into this District.

Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial part of

the events or omissions giving rise to the claim occurred in this District, as

the automated calls were commissioned into this District. Furthermore,

Furthermore, Aviation Institute has a campus in Duluth, GA.

                                TCPA Background

      10.         The TCPA makes it unlawful “to make any call (other than a call

made for emergency purposes or made with the prior express consent of the called

party) using an automatic telephone dialing system or an artificial or prerecorded

voice … to any telephone number assigned to a … cellular telephone service.” See

47 U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to

persons who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C.

§ 227(b)(3).




                                           3
        Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 4 of 17




      11.       According to findings by the Federal Communication Commission

(“FCC”), the agency Congress vested with authority to issue regulations

implementing the TCPA, such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of

privacy than live solicitation calls, and such calls can be costly and inconvenient.

      12.       While “prior express consent” is required for all automated and

prerecorded calls, in 2013, the FCC required “prior express written consent” for all

such telemarketing calls to wireless numbers and residential lines. Specifically, it

ordered that:

      [A] consumer’s written consent to receive telemarketing robocalls must
      be signed and be sufficient to show that the consumer: (1) received
      “clear and conspicuous disclosure” of the consequences of providing
      the requested consent, i.e., that the consumer will receive future calls
      that deliver prerecorded messages by or on behalf of a specific seller;
      and (2) having received this information, agrees unambiguously to
      receive such calls at a telephone number the consumer designates.[] In
      addition, the written agreement must be obtained “without requiring,
      directly or indirectly, that the agreement be executed as a condition of
      purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

      13.       “Telemarketing” is defined as “the initiation of a telephone call or

message for the purpose of encouraging the purchase or rental of, or investment in,



                                          4
        Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 5 of 17




property, goods, or services, which is transmitted to any person.” 47 C.F.R. §

64.1200(f)(12).

      14.         The TCPA specifically required the FCC to “initiate a rulemaking

proceeding concerning the need to protect residential telephone subscribers’

privacy rights to avoid receiving telephone solicitations to which they object.” 47

U.S.C. § 227(c)(1).

      15.         The FCC was instructed to “compare and evaluate alternative

methods and procedures (including the use of … company-specific ‘do not call’

systems …)” and “develop proposed regulations to implement the methods and

procedures that the Commission determines are most effective and efficient to

accomplish purposes of this section.” Id. at (c)(1)(A), (E).

      16.         Pursuant to this statutory mandate, the FCC established company-

specific “do not call” rules. In the Matter of Rules and Regulations Implementing

the Telephone Consumer Protection Act of 1991, 7 FCC Rcd. 8752 (Oct. 16, 1992)

(“TCPA Implementation Order”).

      17.         The FCC found that “the company-specific do-not-call list

alternative is the most effective and efficient means to permit telephone subscribers

to avoid unwanted telephone solicitations.” Id. at 8765, ¶ 23. 19.




                                          5
        Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 6 of 17




      18.       However, recognizing that an honor system would probably be

insufficient, the FCC found that it “must mandate procedures for establishing

company-specific do-not-call lists to ensure effective compliance with and

enforcement of the requirements for protecting consumer privacy.” Id. at ¶ 24. 20.

      19.       It accordingly placed the burden on telemarketers to implement

and prove the implementation of their compliance procedures.

      20.       These regulations are codified at 47 CFR 64.1200(d)(1)-(7).

      21.       Specifically, these regulations require a company to keep a written

policy, available upon demand, for maintaining a do-not-call list, train personnel

engaged in telemarketing on the existence and use of its internal do-not-call list,

and record and honor “do not call” requests for no less than five years from the

time the request is made. 47 CFR § 64.1200(d)(1, 2, 3, 6).

      22.       This includes the requirement that “[a] person or entity making a

call for telemarketing purposes must provide the called party with the name of the

individual caller, the name of the person or entity on whose behalf the call is being

made, and a telephone number or address at which the person or entity can be

contacted.” 47 C.F.R. 64.1200(d)(4).




                                          6
          Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 7 of 17




      23.         These policies and procedures prohibit a company from making

telemarketing calls unless they have implemented these policies and procedures. 47

CFR 64.1200(d).

      24.         Accordingly, all telemarketing calls violate the TCPA, unless

Defendant can demonstrate that they have implemented the required policies and

procedures.

      25.         When Congress enacted the TCPA in 1991, it found that

telemarketers called more than 18 million Americans every day. 105 Stat. 2394 at

§ 2(3).

      26.         By 2003, telemarketers were calling 104 million Americans every

day, abetted by the proliferation of new and more powerful autodialing technology.

In re Rules and Regulations Implementing the TCPA of 1991, 18 FCC Rcd. 14014,

¶¶ 2, 8 (2003).

      27.         Unfortunately, the problems Congress identified when it enacted

the TCPA have grown only worse in recent years.

      28.         “Robocalls and telemarketing calls are currently the number one

source of consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls

(July 22, 2016), https://www.fcc.gov/news-events/blog/2016/07/22/cutting-

robocalls (statement of FCC chairman).


                                          7
        Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 8 of 17




      29.      “The FTC receives more complaints about unwanted calls than all

other complaints combined.” Staff of the Federal Trade Commission’s Bureau of

Consumer Protection, In re Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket

No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-

ftc-bureau-consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

      30.      In fiscal year 2017, the FTC received 4,501,967 complaints about

robocalls, compared with 3,401,614 in 2016. Federal Trade Commission, FTC

Releases FY 2017 National Do Not Call Registry Data Book and DNC Mini Site

(Dec. 18, 2017), https://www.ftc.gov/news-events/press-releases/2017/12/ftc-

releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

      31.      The New York Times recently reported on the skyrocketing number

of robocall complaints and widespread outrage about illegal telemarketing. Tara

Siegel Bernard, Yes, It’s Bad. Robocalls, and Their Scams, Are Surging, N.Y.

Times (May 6, 2018), https://www.nytimes.com/2018/05/06/your-

money/robocalls-riseillegal.html; see also Katherine Bindley, Why Are There So

Many Robocalls? Here’s What You Can Do About Them, Wall St. J. (July 4, 2018),


                                        8
        Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 9 of 17




https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-

can-do-about-them-1530610203.

      32.         Even more recently, a technology provider combating robocalls

warned that nearly half of all calls to cell phones next year will be fraudulent. Press

Release, First Orion, Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by

2019 (Sept. 12, 2018), https://www.prnewswire.com/news-releases/nearly-50-of-

us-mobile-traffic-will-be-scam-calls-by-2019-300711028.html

                                 Factual Allegations

      33.         Aviation Institute uses telemarketing to attract new students.

      34.         One of the telemarketing strategies used by Defendant involve the

use of automated dialers and prerecorded messages.

      35.         While such automated technology may save time and money for

Defendant’s telemarketing efforts, it violates the privacy rights of the Plaintiff and

putative class.


Calls to The Plaintiff

      36.    Plaintiff Person is a “person” as defined by 47 U.S.C. § 153(39).

      37.    Mr. Person’s telephone number, (404) 338-XXXX, is registered to a

cellular telephone service.



                                           9
        Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 10 of 17




       38.    Mr. Person was called by the Defendant on several different dates,

including: May 15, 16, 17, 20, 21, 28, 2019, June 4, 6, 7, 10, 11, 12, 13, 14, 17, 20,

25, 2019.

       39.    The purpose of the calls was to sell Defendant's aviation education

services.

       40.    The calls began with pre-recorded messages.

       41.    Plaintiff had not consented to receive Defendant’s calls prior to the

receipt of these calls.

       42.    In fact, on multiple dates the Plaintiff informed the Defendant he was

not interested in receiving their solicitation calls.

       43.    These dates include: May 15, 17, June 6, 10, 14, 20, 2019.

       44.    Furthermore, on June 5, 2019, the Plaintiff, through counsel,

contacted the Defendant informing them that they did not have consent to call.

       45.    Despite these requests, and because of Defendant’s lack of policies

relating to telemarketing, the calls to the Plaintiff continued.

                               Class Action Allegations

       46.       As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules

of Civil Procedure, Plaintiff brings this action on behalf of a classes of all other

persons or entities similarly situated throughout the United States.


                                            10
       Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 11 of 17




      47.       The classes of persons Plaintiff propose to represent is tentatively

defined as:

      INTERNAL DO NOT CALL LIST CLASS
      All natural persons in the United States who from four years prior to
      the filing of this action: (1) Defendant, or a third party acting on their
      behalf, called (2) with two or more telemarketing calls in a 12-month
      period.

      PRE-RECORDED CALL CLASS

      All persons within the United States to whom: (a) Defendant and/or a
      third party acting on its behalf, made one or more non-emergency
      telephone calls; (b) to a cellular telephone number; (c) through the use
      of a pre-recorded message; and (d) at any time in the period that begins
      four years before the date of filing this Complaint to trial.

      48.       These two proposed classes are referred to as the “Classes”.

      49.       Excluded from the Classes are counsel, the Defendant, and any

entities in which the Defendant has a controlling interest, the Defendant’s agents

and employees, any judge to whom this action is assigned, and any member of

such judge’s staff and immediate family.

      50.       The Classes as defined above are identifiable through phone

records and phone number databases.

      51.       The potential Classes members number at least in the thousands.

Individual joinder of these persons is impracticable.

      52.       The Plaintiff is a member of the Classes.

                                         11
          Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 12 of 17




      53.           There are questions of law and fact common to Plaintiff and to the

proposed Classes, including but not limited to the following:

               a.         Whether Defendant violated the TCPA by using automated

calls to contact putative Classes members cellular telephones;

               b.         Whether Defendant maintained a written “do not call”

policy;

               c.         Whether Defendant trained their employees or agents

engaged in telemarketing on the existence and usage of any “do not call” policy;

               d.         Whether Defendants recorded or honored “do not call”

requests;

               e.         Whether Defendant placed calls without obtaining the

recipients’ prior express invitation or permission for the call; and

               f.         Whether the Plaintiff and the Classes members are entitled

to statutory damages because of Defendant’s actions.

      54.           The Plaintiff’s claims are typical of the claims of the members of

the Classes.

      55.           The Plaintiff is an adequate representatives of the Classes because

his interests do not conflict with the interests of the Classes, he will fairly and




                                            12
        Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 13 of 17




adequately protect the interests of the Classes, and he is represented by counsel

skilled and experienced in class actions, including TCPA class actions.

       56.       Common questions of law and fact predominate over questions

affecting only individual Classes members, and a class action is the superior

method for fair and efficient adjudication of the controversy. The only individual

question concerns identification of class members, which will be ascertainable

from records maintained by Defendant and/or their agents.

       57.       The likelihood that individual members of the Classes will

prosecute separate actions is remote due to the time and expense necessary to

prosecute an individual case.

       58.       The Plaintiff is not aware of any litigation concerning this

controversy already commenced by others who meet the criteria for class

membership described above.

                                    Legal Claims

                               Count One:
     Violation of the TCPA’s Automated Telemarketing Call Provisions


       59.    Plaintiff incorporates the allegations from all previous paragraphs as if

fully set forth herein.




                                          13
        Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 14 of 17




       60.    The Defendant violated the TCPA by (a) initiating telephone

solicitations to the Plaintiff’s cellular telephone number using a pre-recorded

message or (b) by the fact that others made those calls on their behalf.

       61.    The Defendant’s violations were negligent and/or willful.

       62.    Plaintiff and members of the Class are also entitled to and do seek

injunctive relief prohibiting Defendant’s and/or their affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf from making pre-recorded calls

except for emergency purposes, to any cellular telephone number in the future.



                                   Count Two:
             Violations of the TCPA’s Internal Do Not Call Provisions

       63.    Plaintiff incorporates the allegations from all previous paragraphs as if

fully set forth herein.

       64.    Defendant placed numerous calls for telemarketing purposes to

Plaintiff’s and Internal DNC List Class Members’ telephone numbers.

       65.    Defendant did so despite not having a written policy pertaining to “do

not call” requests.

       66.    Defendant did so despite not training their personnel on the existence

or use of any internal “do not call” list.



                                             14
       Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 15 of 17




      67.      Defendant did so despite not recording or honoring “do not call”

requests.

      68.      Defendant placed two or more telephone calls to Plaintiff and Internal

DNC List Class Members in a 12-month period.

      69.      Plaintiff and Internal DNC List Class Members are entitled to an

award of $500 in statutory damages telephone call pursuant to 47 U.S.C. §

227(c)(5).

                                     Relief Sought

      WHEREFORE, for himself and all class members, Plaintiff request the

following relief:

      A.       Injunctive relief prohibiting Defendant from calling cellular telephone

numbers using a pre-recorded voice, absent an emergency circumstance;

      C.       An award of damages to Plaintiff and the Classes, as allowed by law;

      D.       An order certifying this action to be a proper class action under

Federal Rule of Civil Procedure 23, establishing any appropriate Classes the Court

deems appropriate, finding that Plaintiff is a proper representative of the Classes,

and appointing the lawyers and law firms representing Plaintiff as counsel for the

Classes; and

      E.       Such other relief as the Court deems just and proper.


                                           15
      Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 16 of 17




     Plaintiff requests a jury trial as to all claims of the complaint so triable.

Dated: August 20, 2019         PLAINTIFF, individually and
                               on behalf of others similarly situated,

                               By:

                               /s/ Steven H. Koval
                               Steven H. Koval
                               Georgia Bar No. 428905
                               3575 Piedmont Road
                               Building 15, Suite 120
                               Atlanta, GA 30305
                               Telephone: (404) 513-6651
                               Facsimile: (404) 549-4654
                               shkoval@aol.com

                               Anthony I. Paronich (pro hac vice to be filed)
                               Paronich Law, P.C.
                               350 Lincoln Street, Suite 2400
                               Hingham, MA 02043
                               [o] (617) 485-0018
                               [f] (508) 318-8100
                               anthony@paronichlaw.com

                               Andrew Heidarpour (pro hac vice to be filed)
                               1300 Pennsylvania Ave., NW 190-318
                               Washington, DC 20004
                               Telephone: 202-234-2727
                               aheidarpour@hlfirm.com




                                       16
       Case 1:19-cv-03735-LMM Document 1 Filed 08/19/19 Page 17 of 17




              CERTIFICATE OF COMPLIANCE WITH L.R. 5.1.C & 7.1.D

      Pursuant to L.R. 7.1.D, I certify that this document has been prepared with

14-point, Times New Roman font, approved by the Court in L.R. 5.1.C.

                                                   /s/ Steven H. Koval




                                        17
